EXHIBIT 10 (g) COMPUTER TASK GROUP, INCORPORATED COMPENSATION ARRANGEMENTS FOR THE NAMED EXECUTIVE OFFICERS Set forth below is a summary of the annual and incentive compensation paid by Computer Task Group, Incorporated (the Company) to its named executive officers (defined in Regulation S-K Item 402(a)(3)) in their current positions as of the date of the filing of the Company's Annual Report on Form 10-K for the year ended December 31, 2016. All of the Company's executive officers are at-will employees whose compensation and employment status may be changed at any time at the discretion of the Company's Board of Directors, subject only to the terms of employment agreements, as applicable, between the Company and these executive officers. Effective January 1, 2017, the named executive officers are scheduled to receive the following annual base salaries in their current positions: Current Annual Salary Arthur W. Crumlish President and Chief Executive Officer $ Brendan M. Harrington Senior Vice President, Chief Financial Officer $ Filip J.L. Gyde (1) Senior Vice President, General Manager, Europe $ Peter P. Radetich Senior Vice President, General Counsel $ Executive officers are also eligible to receive incentive compensation each year primarily based upon the achievement of certain targets. These targets may include specific levels of revenue growth, gross profit, or operating income. Total incentive bonuses were awarded to the named executives for 2016 as follows: 2016 Bonus Arthur W. Crumlish $ Brendan M. Harrington $ Filip J.L. Gyde $ Peter P. Radetich $ (1)Mr. Gyde is paid in Euros. This amount represents his base pay of 279,043 Euros translated into U.S. January 1, 2017 exchange rate.
